United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. COAST GUARD, Honolulu, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1017
Issued: August 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 14, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ February 14, 2007 merit decision denying his schedule award claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has a
permanent hearing loss which entitles him to schedule award compensation.
FACTUAL HISTORY
On February 6, 2006 appellant, then a 41-year-old heavy equipment mechanic, filed an
occupational disease claim alleging that he sustained a hearing loss due to exposure to hazardous
noise at work since 1986. He claimed that he was exposed to noise from machinery, including
hydraulic punches, needle guns, power brakes, grinders, drill presses and diesel engines. The

record contains several audiograms dated between 1986 and 2006. None of these were certified
by a physician as being accurate.
The Office referred appellant to Dr. Meredith Pang, a Board-certified otolaryngologist,
for otologic and audiologic testing. On October 26, 2006 Dr. Pang determined that appellant’s
exposure to noise at work contributed to his high-frequency sensorineural hearing loss in both
ears. Testing for the left ear at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per
second (cps) revealed decibel losses of 5, 5, 5 and 35 respectively and testing for the right ear at
the frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed decibel losses of 5, 10, 10 and
65 respectively.
The Office accepted that appellant sustained an employment-related bilateral hearing loss
and he filed a claim for a schedule award due to this condition. On July 31, 2007 an Office
district medical adviser evaluated the findings of Dr. Pang and determined that appellant did not
have a ratable hearing loss under the standards of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (5th ed. 2001).
In a February 14, 2007 decision, the Office determined that appellant did not have a
permanent hearing loss which entitled him to schedule award compensation.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulation2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.3
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.4 Using the frequencies of 500, 1,000, 2,000, and 3,000 cps, the losses at
each frequency are added up and averaged.5 Then, the “fence” of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.6 The remaining amount is

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

3

Id.

4

A.M.A., Guides at 226-51.

5

Id.

6

Id.

2

multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.7 The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss.8 The Board has concurred in the Office’s
adoption of this standard for evaluating hearing loss.9
ANALYSIS
The Office accepted that appellant sustained an employment-related bilateral hearing loss
and he filed a claim for a schedule award due to this condition. On February 14, 2007 the Office
determined that appellant did not have a permanent hearing loss which entitled him to schedule
award compensation.
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a permanent hearing loss which entitles him to schedule award compensation. On
January 31, 2007 the Office district medical adviser reviewed the otologic and audiologic testing
performed on appellant by Dr. Pang, a Board-certified otolaryngologist, and properly applied the
Office’s standardized procedures to this evaluation. Testing for the left ear at the frequency
levels of 500, 1,000, 2,000 and 3,000 cps revealed decibel losses of 5, 5, 5 and 35 respectively.
These decibel losses were totaled at 50 decibels and were divided by 4 to obtain the average
hearing loss of 12.5 decibels. This average loss was reduced by 25 decibels (25 decibels being
discounted as discussed above) to equal a number less than 0. Testing for the right ear at the
frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed decibel losses of 5, 10, 10 and 65
respectively. These decibel losses were totaled at 90 decibels and were divided by 4 to obtain
the average hearing loss of 22.5 decibels. This average loss was reduced by 25 decibels (25
decibels being discounted as discussed above) to equal a number less than 0.
For these reasons, the Office properly determined that appellant did not show that he had
a ratable hearing loss under the relevant standards of the A.M.A., Guides and the Office properly
denied his schedule award claim.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has a
permanent hearing loss which entitles him to schedule award compensation.

7

Id.

8

Id.

9

Donald E. Stockstad, 53 ECAB 301 (2002); petition for recon. granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).

3

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
February 14, 2007 decision is affirmed.
Issued: August 13, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

